DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 1/14/2021. As directed by the amendment, claims 9 and 19 were canceled, claims 3-4, 8, 13-14, 17 and 22 were amended, and no claims were added. Thus, claims 1-8, 10-18 and 20-22 are pending for this application.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 22 recites the limitation "the holder" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


 Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650).
Regarding claim 1, Falb discloses (Fig. 1-2) an anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16); 
a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35); 
an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral with the porous gas line (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), whereby the porous gas line and the wick are configured together as an integral component (gas line 9 and wick 40 are integral, and therefore an integral component of the evaporator unit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Falb to include a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Regarding claim 2, Lambert discloses the heater is a gas line heater configured to supply the gas line or the corresponding line wall with heat (electrical resistance 50 is disposed between gas line 5 and support 2 and provides heat to the gas therein, see Col. 5 lines 32-37 and Fig. 1-1a of Lambert).
Regarding claim 3, Lambert discloses the heater is an electric heater (electrical resistance 50 which includes electrical connection lines 51 and 52), the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16), wherein the heater is in contact with the porous gas line (see Fig. 1-1a of Lambert).
Regarding claim 4, Falb/Lambert discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below) with which the heater is associated (Lambert teaches heater 50 disposed between gas line 5 and holder 2) wherein the gas line is held by the holder (see Fig. 1 Falb), the anesthetic 
 
    PNG
    media_image1.png
    462
    622
    media_image1.png
    Greyscale

 Regarding claim 5, Lambert discloses the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and further in view of McGlothlin (US 5,992,700).
Regarding claim 7, Falb discloses a wick (wick 40), but is silent on the material of the wick, and therefore does not disclose the wick comprises a textile wick. However, McGlothlin teaches (Fig. 1) a wick (wick 35) which comprises a textile wick (wick 37, made of felt, a textile material. See Col. 5 lines 1-3) for wicking a liquid (liquid 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wick of Falb to comprise textile, as taught by McGlothin, for the purpose of providing a wicking material that allows for high wicking flow rates (Col. 5 lines 1-3 McGlothin).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and further in view of Fiedorowicz (US 2005/0133030).

    PNG
    media_image1.png
    462
    622
    media_image1.png
    Greyscale
Regarding claim 8, Falb discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below), the holder being perpendicular to the anesthetic guiding wick (see perpendicular relationship between the holder and wick 40 in Annotated Fig. 1 below), and a gas line (gas line 9), but is silent on the material of the gas line, and therefore does not disclose the gas line comprises a textile gas line. 
However, Fiederowicz teaches (Fig. 1) a gas line (comprising wicking layers 3 and 4) and a wick (wick 5) in close contact with the gas line, wherein the gas line comprises a textile material (felt material, which is a textile material. See paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gas line of Falb to comprise textile, as taught by Fiederowicz, for the purpose of providing a suitable porous material that allows for transfer of liquid from the wick to the gas line.
 
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Bottom (US 2013/0220314). 
 Regarding claim 1, Falb discloses (Fig. 1-2) an anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16); 
a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35); 
an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral with the porous gas line (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), whereby the porous gas line and the wick are configured together as an integral component (gas line 9 and wick 40 are integral, and therefore an integral component of the evaporator unit).
Falb does not disclose a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraph [0035]).

Regarding claim 10, Falb discloses a gas line, but does not disclose temperature sensor for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line.
However, Bottom further teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas line of Falb to include a temperature sensor, as taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Falb (US 4,693,853) in view of Bottom (US 2013/0220314), and further in view of Heesch (US 2011/0146679).
Regarding claim 6, Falb/Bottom discloses a generic heater (heater 240 of Bottom) for heating the gas line, and a holder (holder of Falb, see Annotated Fig. 1 above), but does not 
However, Heesch teaches (Fig. 2) a gas line (30) and heater (comprising heating element 6 and heater plate 4) having radiator ribs (see ribs of plate 4), which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Falb/Bottom to include radiator ribs, as taught by Heesch, for the purpose of providing support and stabilization of the gas line by enclosing both sides and to increase the amount of heat-radiating surface (paragraph [0027] Heesch).

  Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and Bottom (US 2013/0220314).
Regarding claim 11, Falb discloses (Fig. 1-2) a method for controlling an anesthetic evaporator unit, the method comprising: 
providing an anesthetic evaporator unit comprising an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16), a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35), an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from 
Falb does not disclose providing a heater producing heat and directing heat radiation of the heater toward the porous line wall for heating the gas line. However, Lambert teaches (Fig. 1-1A) providing a heater (electrical resistance 50) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (Col. 5 lines 32-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb/Lambert discloses a gas line (gas line 9 of Falb) and a heater (heater 50 of Lambert), but does not disclose the method step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line. However, Bottom teaches (Fig. 5) a method including the step of controlling an output of the heater (heater 242) as a function of at least one of a gas flowing through the gas line (controls heater based on the temperature of the gas within the gas line, see paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb/Lambert to include 
 Regarding claim 12, Lambert discloses the heater is a gas line heater configured to supply the gas line or the corresponding line wall with heat (electrical resistance 50 is disposed between gas line 5 and support 2 and provides heat to the gas therein, see Col. 5 lines 32-37 and Fig. 1-1a of Lambert).
Regarding claim 13, Lambert discloses the heater is an electric heater (electrical resistance 50 which includes electrical connection lines 51 and 52), the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16), wherein the heater is in contact with the porous gas line (see Fig. 1-1a of Lambert).

    PNG
    media_image1.png
    462
    622
    media_image1.png
    Greyscale
Regarding claim 14, Falb/Lambert discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below) with which the heater is associated (Lambert teaches heater 50 disposed between 
  Regarding claim 15, Lambert discloses the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of Heesch (US 2011/0146679).
Regarding claim 16, Falb/Bottom discloses a generic heater (heater 240 of Bottom) for heating the gas line, and a holder (holder of Falb, see Annotated Fig. 1 above), but does not disclose the heater has radiator ribs, which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line.
However, Heesch teaches (Fig. 2) a gas line (30) and heater (comprising heating element 6 and heater plate 4) having radiator ribs (see ribs of plate 4), which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Falb/Bottom to include radiator ribs, as taught by Heesch, for the purpose of providing support and stabilization of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of McGlothlin (US 5,992,700).
Regarding claim 17, Falb discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below), the holder being perpendicular to the anesthetic guiding wick (see perpendicular relationship between the holder and wick 40 in Annotated Fig. 1 below) and a wick (wick 40), but is silent on the material of the wick, and therefore does not disclose the wick comprises a textile wick. However, McGlothlin teaches (Fig. 1) a wick (wick 35) which comprises a textile wick (wick 37, made of felt, a textile material. See Col. 5 lines 1-3) for wicking a liquid (liquid 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wick of Falb to comprise textile, as taught by McGlothin, for the purpose of providing a wicking material that allows for high wicking flow rates (Col. 5 lines 1-3 McGlothin).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of Fiedorowicz (US 2005/0133030).
Regarding claim 18, Falb discloses a gas line (gas line 9), but is silent on the material of the gas line, and therefore does not disclose the gas line comprises a textile gas line. However, Fiederowicz teaches (Fig. 1) a gas line (comprising wicking layers 3 and 4) and a wick (wick 5) in close contact with the gas line, wherein the gas line comprises a textile material (felt material, which is a textile material. See paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gas line of Falb to comprise textile, as taught by Fiederowicz, for the purpose of providing a suitable porous material that allows for transfer of liquid from the wick to the gas line.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Bottom (US 2013/0220314).
Regarding claim 11, Falb discloses (Fig. 1-2) a method for controlling an anesthetic evaporator unit, the method comprising: 
providing an anesthetic evaporator unit comprising an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16), a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35), an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral 
Falb does not disclose providing a heater producing heat and directing heat radiation of the heater toward the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) providing a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb does not disclose a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Bottom, for the purpose of maintaining evaporation 
Falb/Bottom discloses a gas line (gas line 9 of Falb) and a heater (heater 240 of Bottom), but does not disclose the method step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line. However, Bottom further teaches (Fig. 5) a method including the step of controlling an output of the heater (heater 242) as a function of at least one of a gas flowing through the gas line (controls heater based on the temperature of the gas within the gas line, see paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb/Bottom to include the step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line, as further taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).
Regarding claim 20, Falb discloses a gas line, but does not disclose temperature sensor for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line.
However, Bottom further teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line (paragraph [0048]).
.

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314).
Regarding claim 21, Falb discloses (Fig. 1) a volatile anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space with a lower volatile liquid anesthetic region (containing anesthetic 16) and defining a space above the lower volatile liquid anesthetic region (see space above in Fig. 1); 
an integral component comprising a gas line portion (tubular wick 9) and an anesthetic-guiding wick portion (wick jacket 40) (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), the gas line portion having an open-pore region defined by a porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line portion being supported at a position in the space above the volatile liquid anesthetic and spaced from the volatile liquid anesthetic in the lower volatile liquid anesthetic region of the anesthetic container (see positioning in Fig. 1), the anesthetic-guiding wick portion extending from the lower volatile liquid anesthetic region of the 
Falb does not disclose an electric heater radiating heat and directing heat radiation of the heater toward the porous line wall to heat the gas line. However, Lambert teaches (Fig. 1-1A) an electric heater (electrical resistance 50) radiating heat and directing heat radiation of the heater toward the porous line wall (porous wall of liquid emitting device 5) to heat the gas line for heating the gas line (Col. 5 lines 32-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Falb to include an electric heater radiating heat and directing heat radiation of the heater toward the porous line wall to heat the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb does not disclose a sensor for sensing at least one of a gas flowing through the gas line, a temperature of gas flowing through the gas line and an anesthetic concentration in the gas flowing through the gas line, wherein the heater is connected to the sensor for controlling a radiated heat output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line.
However, Bottom teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas line of Falb to include a temperature sensor, as further taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).
Regarding claim 22, Lambert discloses the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16), wherein the heater is located at a position above the holder (because the heater of Lambert is disposed between gas line and support (see Fig. 1-1a of Lambert) and the holder of Falb is positioned below the gas line, the combination of Falb/Lambert provides that the heater is located above the holder), the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5). 

Response to Arguments
 Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1 under 35 USC 103 as being unpatentable over Falb in view of Lambert, applicant argued that “Lambert does not provide any teaching or suggestion that would direct a person of ordinary skill in the art toward using a heater in combination with an anesthetic-guiding wick” because “Lambert directs a person of ordinary skill in the art away 
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Lambert is used to teach, and only teach, using a heater to heat a gas line containing anesthetic. Falb does not teach away using a heater to heat an anesthetic, therefore one of ordinary skill in the art would find it obvious to modify the Falb reference to include the heater taught by Lambert for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45 of Lambert).
Regarding rejection of claim 1 under 35 USC 103 as being unpatentable over Falb in view of Bottom, applicant argued “Bottom discloses apparatues that deliver liquid agent via a wick should be avoided due to the slow responsive of such apparatuses. Bottom discloses the exact apparatus shown in Falk should be avoided” (page 13 paragraph 3 of Remarks).
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Bottom is used to teach, and only teach, using a heater to heat a gas line containing anesthetic. Falb does not teach away using a heater to heat an anesthetic, therefore one of ordinary skill in the art would find it obvious to modify the Falb reference to include the heater taught by Bottom for the purpose of maintaining evaporation rates or performance of the system by replacing energy lost during evaporation (paragraph [0042] Bottom).
Regarding rejection of claim 21 under 35 USC 103 as being unpatentable over Falb in view of Lambert and Bottom, applicant argued “Lambert and Bottom disclose that arrangements that use a wick to deliver a liquid to a porous line are disadvantageous and should be avoided” and “the teachings of Lambert and Bottom are in direct conflict with the teachings of Falb” (page 17 paragraph 1 of Remarks).
 The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Lambert is used to teach, and only teach, using a heater to heat a gas line containing anesthetic, and that Bottom is used to teach, and only teach, a temperature sensor. Falb does not teach away using a heater to heat an anesthetic and a temperature sensor, therefore one of ordinary skill in the art would find it obvious to modify the Falb reference to include the heater taught by 
Applicant’s arguments regarding the rejection of the dependent claims have been considered but are moot due to rejection of all independent claims.

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785             

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785